Title: To George Washington from Colonel Samuel Blachley Webb, 29 December 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield in Connecticut Decr 29th 1777.

Before this, I suppose your Excellency must have heard of a late decent on Long-Island and the objects General Putnam had in view by ordering on the Troops The detachment under my command left Norwalk in four Transports the Evening after the 9th Instant, the weather proved very blustering by which means we parted Compy—on the morning of the 10th at dawn of day we found ourselves within two Miles of a British Ship, every effort was made to clear her, but was forced on shore near Satalkut, the surf runing high fill’d and sunk our Boat directly after we hoisted it out, the Ship came too very near Us and began a heavy fire, in this unhappy situation, no mode of escape left, nor any chance to defend ourselves we were obliged to submit Prisoners to Capt. Harmood of the Falcon Sloop of War, from this we were carried to Newport, where thro: the influence of some old acquaintance I obtained a Parole of which the enclosed is a Copy. I had with me One Captain, Adjutant, two Sub’s and about 20 Privates of my Regiment together with about 40 of the Militia. I should without loss of time waited in Person on your Excellency but am unable to ride.
The particulars relative to the Expedition General Parsons told me he would inform you, I have dispatched Mr Gibbs (a volunteer in my Regt) with this letter, by his return I hope to know whether Lt Colonel Campbell can be given in exchange for me. I confess from the Letters which passed between your Excellency and General Howe I have little reason to flatter myself of its takeing place, but knowing at the time they were wrote Colo. Campbell was one of the Officers highest in Rank of any in our possession, and since Major Genll Presscott being Captivated, I could not but flatter myself the objections were at an end. Should it be otherways I must beg your Excellency to get me from my present unhappy situation as early as possible, the State of my Regiment, my accounts with the Public (which thro: necessity have been neglected) demand my earliest attention, besides which my ardent wish, is, again to be in the Field in my Country’s cause. anxiously waiting

your answer I am with the warmest Esteem Your Excellency’s Most Obedt & Very Humbl. servt

Saml B. Webb

